UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6084



BRIAN D. HILL,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director     of   the   Virginia
Department of Corrections,

                                               Respondent - Appellee.



                             No. 03-6090



BRIAN D. HILL,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director     of   the   Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-899-2, CA-02-900-2)
Submitted:   March 20, 2002              Decided:   March 31, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian D. Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   2
PER CURIAM:

      Brian Hill, a Virginia inmate, seeks to appeal the district

court’s orders denying relief on his petitions filed under 28

U.S.C. § 2254 (2000).       However, an appeal may not be taken from the

final order in a habeas corpus proceeding unless a circuit justice

or   judge     issues   a   certificate   of   appealability.   28   U.S.C.

§ 2253(c)(1) (2000).        When, as here, a district court dismisses a

§ 2254 petition solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318

(2001).

      We have independently reviewed the record and conclude that

Hill has not made the requisite showing. See Miller-El v. Cockrell,

     U.S.      , 2003 WL 431659, at *10 (U.S. Feb. 25, 2003) (No. 01-

7662).      Accordingly, although we grant Hill’s motion to proceed in

forma pauperis, we deny a certificate of appealability for each

appeal and dismiss Hill’s appeals.         Additionally, we deny Hill’s

motion for preparation of a transcript at government expense and

dispense with oral argument because the facts and legal contentions


                                      3
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                4